Citation Nr: 0210402	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  93-10 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for post-
traumatic stress disorder.

This claim was previously before the Board and was the 
subject of Board remands dated in February 1995 and August 
2000 that sought to develop the evidence.  That action has 
been completed and this claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence of an inservice 
stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service and is not proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statements of the case, the Board 
remands, and the rating decisions issued regarding the claim.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Disability that is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2001).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Psychoses are chronic 
diseases with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.  38 C.F.R. 
§ 3.304(f).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  The Board finds that the sets of criteria are 
equally unfavorable to the veteran because neither results in 
a grant of his claim for service connection.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending upon 
whether or not the veteran is found to have "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304; see Hayes v. Brown, 5 Vet. App. 60 (1993).  
The Court provided a two-step process for determining whether 
the veteran "engaged in combat with the enemy."  First it 
must be determined through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and that the claimed stressors are 
related to such combat.  If the adjudicator finds in the 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding alleged stressors 
must be accepted as conclusive and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," that is, 
credible, and "consistent with the circumstance, conditions, 
or hardships of such service."  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

Recent changes to 38 C.F.R. § 3.304(f) pertain to claims 
based on personal assault and have no bearing on the instant 
case.  67 Fed. Reg. 10330-32 (Mar. 7 2002) (to be codified at 
38 C.F.R. § 3.304(f)).

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  A determination that a 
veteran engaged in combat with the enemy may be supported by 
any evidence that is probative of that fact, and there is no 
specific limitation of the type or form of evidence that may 
be used to support such a finding.  VAOPGCPREC 12-99 (1999).

The veteran contends that he currently has post-traumatic 
stress disorder, which he relates to stressors experienced 
while serving in Vietnam.

The evidence shows numerous recitations of diagnoses of post-
traumatic stress disorder based upon non-specific allegations 
of combat experiences, and upon the veteran's allegation that 
he witnessed a Viet Cong attack upon a brothel and narrowly 
escaped after others there were killed.

However, a report of hospitalization from January to March 
1992, notes that, "The veteran's credibility became an issue 
as he continued in the program and a number of situations 
came to light...The veracity of a traumatic event in Vietnam 
was called into dispute because of the inconsistency of the 
details with conditions others in the group had 
experienced."  The veteran also stated that he had not used 
drugs or engaged in sexual relations, although he tested 
positive for cocaine and became infected with gonorrhea 
during this time.

A report of hospitalization from November 1994, to January 
1995, shows that the veteran was diagnosed with malingering.  
The report notes that, "As the patient continued in the 
program, other patients became suspicious of his story as he 
changed the details on subsequent retelling.  The patient was 
confronted after telling his story in the Military Focus 
Group with probably being untruthful.  When confronted by his 
therapist, the patient admitted to having manufactured his 
entire story and that he was never an air traffic controller 
but, in fact, had worked as a line-type operator.  It is 
unclear whether the patient actually served in Vietnam.  
Because the patient had told untrue stories he was given an 
immediate discharge.  It was felt that the patient's 
motivation was to possibly provide justification for a post 
traumatic stress disorder claim for service connected 
disability.  On the day of discharge the patient revealed to 
his therapist that he had in fact applied for post traumatic 
stress disorder compensation in the past and was turned down 
because there was no evidence that any of the events that he 
claimed to have occurred had in fact occurred."

VA attempted to determine whether the veteran had engaged in 
combat with the enemy and to obtain credible supporting 
evidence for the alleged incident in the brothel.  The United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) replied that "Vietnam records are often 
incomplete and seldom contain information about civilian 
incidents.  The killing, accidentally or in combat, of 
civilians is extremely difficult to verify.  Incidents 
involving civilians, or civilian establishments, unless 
reported, are not normally found in combat records."  

The USASCRUR further replied that they were unable to 
document any attacks on Tan Son Nhut Air Base, "during [the 
veteran's] tour in South Vietnam" but that extracts 
"indicated the attacks on Bien Hoa Air Base during his tour 
in Vietnam, which is also in the Saigon area."

The veteran's personnel records show no service in Vietnam 
with his only foreign service being in Greece and the 
Philippines.  These records also fail to disclose that he 
received any decorations denoting participation in combat or 
service in Vietnam.  The veteran has contended that he was on 
temporary duty in Vietnam while serving in the Philippines.

His report of involvement in the brothel attack could be 
viewed as participation in combat with the enemy.  However, 
the veteran's changing history suggests that he is not a 
credible historian.  In fact, the veteran himself has 
admitted in the course of treatment that his alleged 
stressors have been fabricated in order to attempt to secure 
compensation for post-traumatic stress disorder.  The veteran 
"admitted to having manufactured his entire story."  The 
Board finds that the veteran's statements are not credible.  
There is no other evidence of this incident.  

Given that his personnel records suggest that he could have 
served little time in Vietnam, received no combat 
decorations, and served in a non-combat capacity as a 
telephone operator; the Board finds that the veteran did not 
participate in combat.  Therefore service connection requires 
credible supporting evidence of the claimed stressors.

The Board notes that there are several diagnoses of post-
traumatic stress disorder of record.  However, there is no 
evidence, to support his allegation that he was in a brothel 
that was attacked by the Viet Cong and that everyone was 
killed but him.  The veteran has not reported any other 
specific stressor, and there is no credible supporting 
evidence of other stressors.

The service department has reported attacks on Bien Hoa while 
the veteran could have been in Vietnam.  However, there is no 
evidence that the veteran participated in these incidents, 
nor is he claiming a stressor related to these incidents.  In 
his June 1996 statement he reported that his combat 
experiences occurred at "Tonsunut" Air Base.  As previously 
noted the service department has confirmed that there were no 
attacks at Tan Son Nhut Air Base.

Accordingly, the Board finds that post-traumatic stress 
disorder is not proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  The 
preponderance of the evidence is against the veteran's claim 
and service connection for post-traumatic stress disorder is 
denied.  38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

